Name: Commission Regulation (EEC) No 2650/87 of 31 August 1987 re-establishing the levying of the customs duties on stearic acid, falling within subheading 15.10 A of the Common Customs Tariff, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3926/86 apply
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 251 /52. 9 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2650/87 of 31 August 1987 re-establishing the levying of the customs duties on stearic acid, falling within subheading 15.10 A of the Common Customs Tariff, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3926/86 apply HAS ADOPTED THIS REGULATION : Article 1 From 3 September 1987 the levying of customs duties suspended pursuant to Council Regulation (EEC) No 3926/86 shall be re-established for the imports into the Community of the following product originating in Malaysia. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3926/86 of 16 December 1986, applying generalized tariff prefe ­ rences for 1987 ('), in respect of certain agricultural products originating in developing countries, notably under Article 33 , Whereas, pursuant to Article 1 of Regulation (EEC) No 3926/86, stearic acid, falling within subheading 15.10 A of the Common Customs Tariff, originating in Malaysia, is permitted to be imported into the Community exempt from duty ; whereas, by the terms of Article 32 of the said Regulation , the customs duties applied in the Community can be re-established if imports of the abovementioned product the Community in such quantities or at such prices that they bring or threaten to bring a serious preju ­ dice against producers in the Community of similar or directly competitive products ; Whereas preferential imports of stearic acid from Malaysia into the Community are being made at prices which place Community producers of this product at a serious disadvantage, CCT heading No Description 15.10 A Stearic acid Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 373 , 31 . 12 . 1986, p . 126 .